Citation Nr: 0829620	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar scoliosis.  

2.  Entitlement to service connection for a cervical spine 
disability (a "neck disability").  

3.  Entitlement to an increased rating for service-connected 
low back disability, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from May 1971 to June 1981.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.  In June 2007, the Board remanded the claims for 
additional development.  

In a statement received in September 2003, the veteran stated 
that she desired to withdraw her appeal on the issue of 
entitlement to an increased rating for service-connected 
hiatal hernia.  This issue is therefore no longer before the 
Board.  See 38 C.F.R. § 20.204(b) (2007).    


FINDINGS OF FACT

1.  The veteran's lumbar scoliosis was aggravated during 
service.  

2.  A cervical spine disability was not caused or aggravated 
by service, or by a service-connected disability.  

3.  The veteran's service-connected back disability, 
including the scoliosis, is productive of subjective 
complaints of pain, stiffness, and weakness; with no more 
than moderate limitation of motion, but not: listing of whole 
spine to opposite side, positive Goldthwait's sign, loss of 
lateral motion with osteo-arthritic changes, or some of the 
above with abnormal mobility on forced motion, nor favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less, and 
not incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past twelve 
months.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar scoliosis 
have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.306(a) (2007); VAOPGCPREC 
3-2003, 69 Fed. Reg. 25178 (2004).  

2.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  

3.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect prior to September 
23, 2002, and thereafter); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (as in effect September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
lumbar scoliosis, and for a cervical spine disability.  With 
regard to the claim for lumbar scoliosis, she argues that she 
has this disorder as a result of a fall during service.  An 
accident report (VA Form 21-4176), received in June 1985, 
shows that the veteran reported that in November 1979, she 
fell on a wet floor at a hospital.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that: 

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, 
and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the veteran in evaluating the 
aspect of the claims involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

"[R]otoscoliosis is a [c]urvature of the vertebral column by 
turning on its axis."  Brock v. Brown, 6 Vet. App. 343, 344 
(1994); Carroll v. Brown, 8 Vet. App. 128, 129 (1995).  

Scoliosis is "a lateral curvature of the spine."  Guetti v. 
Derwinski, 3 Vet. App. 94, 95 (1992).  

Service connection is currently in effect for lumbar 
fibromyositis, hiatal hernia, hemorrhoids, and right partial 
mastectomy.  

The veteran's service medical records show that in November 
1979, she was treated for complaints of back pain after she 
fell entering the hospital where she worked.  The assessment 
was lumbosacral strain.  Thereafter, she received number of 
treatments for complaints of low back pain, with notations of 
scoliosis in 1980.  A separation examination report is not of 
record.  

As for the post-service medical evidence, it consists of VA 
reports, dated between 1981 and 2007.  This evidence includes 
military treatment reports (the veteran was apparently 
receiving care as the spouse of a servicemember following her 
separation from service), which show that in 1983, the 
veteran was noted to have low back pain secondary to 
scoliosis.  See also X-ray reports, dated in 1983 and 1984 
(noting scoliosis).  

A November 1985 VA examination report is somewhat difficult 
to read, but contains a diagnosis of lumbar fibromyositis.  
She received a number of treatments for low back pain, 
thereafter.  She was noted to have degenerative disc disease 
in a private treatment report, dated in 2000.  A May 2002 VA 
examination report shows that the veteran asserted that she 
sustained fractures to her sacrum and coccyx, as well as 
other lumbar fractures, in her 1979 fall.  On examination, 
she had a slight leftward scoliotic curve in her lower lumbar 
spine, as well as decreased lordosis.  X-rays were noted to 
show decreased disc spaces and anterior osteophyte formation, 
and a slight rotational deformity.  The assessment notes mild 
degenerative changes with post-traumatic scoliotic curve, and 
decreased lordosis.  

A November 2004 VA examination report shows that the veteran 
asserted that she sustained a fall during service, during 
which her coccyx "was completely severed from her body."  
The impressions included lumbar scoliosis.  The examiner 
noted that the veteran's scoliosis of the lumbar spine was 
"more likely than not unrelated" to the veteran's service, 
and that the "back condition" has "been more likely than 
not, permanently aggravated beyond the natural progression by 
this veteran's service connected disability."  A March 2005 
VA opinion shows that the physician concluded inter alia that 
the veteran's multilevel lumbar spondylosis and degenerative 
disc disease were not related to the veteran's service (an 
opinion was not provided as to lumbar scoliosis).  

An August 2007 VA examination report notes that imaging 
studies revealed a 16-degree lumbar degenerative scoliosis, 
with disc space narrowing at L1-L5, and at L5-S1.  The 
diagnosis was degenerative scoliosis with radicular pain.  
The examiner stated that the veteran had degenerative 
scoliosis, and that "it is at least as likely as not that 
her slip and fall in the military could have aggravated her 
condition at the time, but the degenerative scoliosis was not 
caused by the fall."  

The Board finds that service connection is warranted for the 
veteran's lumbar scoliosis.  The veteran's service medical 
records show that she was found to have scoliosis in 1980.  
The post-service medical evidence shows that less than two 
years after separation from service, in 1983, the veteran was 
noted to have low back pain secondary to scoliosis.  See also 
VA X-ray reports, dated in 1983 and 1984.  The May 2002 VA 
examination report notes "post-traumatic scoliotic curve."  

The November 2004 VA examination report shows that the 
examiner indicated that the veteran's scoliosis of the lumbar 
spine was not related to her service, however, he further 
stated that her "back condition" has "been more likely 
than not, permanently aggravated beyond the natural 
progression by this veteran's service connected disability."  
This opinion, which is not particularly well written, 
nevertheless indicates that the veteran's lumbar scoliosis 
was aggravated during service.  This report is consistent 
with the August 2007 VA examination report, in which the 
examiner ruled out service connection on a direct basis, but 
stated that that "it is at least as likely as not" that the 
veteran's slip and fall in the military could have aggravated 
her degenerative scoliosis.  In summary, the medical evidence 
is sufficient to show that the veteran's lumbar scoliosis was 
aggravated during service.  There is not a competent, 
countervailing opinion of record.  Accordingly, the Board 
finds that the evidence is at least in equipoise, and that 
service connection for lumbar scoliosis is warranted.  See 
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004) (service 
connection may be granted for congenital defects that are 
subject to a superimposed disease or injury).  

With regard to the claim for a cervical spine disability, the 
veteran's service medical records show that on one occasion 
(the date is unclear), the veteran complained of backache and 
a headache, and that she was noted have muscle spasm at C2-C3 
on the right.  There was no report of trauma.  A neck 
disability was not indicated by either the examiner or the 
veteran.     

As for the post-service medical evidence, it consists of VA 
reports, dated between 1981 and 2007.  This evidence shows 
that in September 1982, the veteran was treated for 
complaints of abdominal discomfort, as well as right neck 
discomfort with radiation down the right.  The impression 
involved the gall bladder.  Private and VA progress notes, 
dated beginning in 2000, note DDD (degenerative disc disease) 
of the cervical spine.  A February 2002 report from a 
physician at the Naval Hospital, Charleston, notes cervical 
spine scoliosis.  A May 2002 VA examination report shows that 
the veteran complained of symptoms that included cervical 
spine pain.  She reported having a "neck infection" during 
service in 1972, with subsequent neck pain.  An accompanying 
X-ray report for the cervical spine notes mild degenerative 
change.  The assessment noted right-sided cervical neck 
muscular symptoms with minor degenerative changes at C5-C6, 
and a limitation of cervical spine motion which "may be 
related to nerve injury at the time of neck infection 
described during military service."  An addendum notes that 
an EMG (electromyogram) was normal.  

A December 2004 VA examination report shows that the examiner 
noted that the veteran complained of neck pain, that she 
reported a history of a neck infection, and that, "in my 
opinion, this is unlikely to have caused the neck symptoms", 
providing evidence against the veteran's contention.  The 
relevant diagnosis was mild cervical DDD, C5-6.  

A March 2005 VA opinion shows that the physician indicated 
that the veteran's cervical spine disorders were not related 
to her inservice neck infection, or to a lumbar spine 
disorder.  A VA examination report, dated in August 2007, 
notes a benign physical exam.  In an addendum, dated that 
same month, the examiner indicated that the veteran's C-file 
had been reviewed, and that none of the veteran's lumbar 
spine conditions (to include scoliosis) had aggravated her 
cervical spine condition, providing more highly probative 
evidence against this claim.  

The Board finds that the claim must be denied.  With regard 
to the possibility of service connection on a direct basis, 
the veteran was not treated for cervical spine symptoms 
during service.  The earliest post-service objective medical 
evidence of a cervical spine disorder is dated in 2000.  This 
is approximately 18 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

In addition, both the December 2004 and March 2005 VA 
opinions state that the veteran's cervical spine disorder is 
not related to her inservice neck infection.  Both of these 
opinions indicate that they were based on a review of the 
veteran's C-file.  Although the Board has considered the May 
2002 VA examination report, in which the examiner noted a 
limitation of cervical spine motion which "may be related to 
nerve injury at the time of neck infection described during 
military service," this report is equivocal in its terms, an 
addendum notes that an EMG was normal, and this opinion is 
not shown to have been based on a review of the veteran's C-
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion).  

Finally, there is no competent evidence to show that cervical 
spine arthritis was manifested to a compensable degree within 
one year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, service connection on a direct or 
presumptive basis is not warranted.  See 38 C.F.R. § 3.303, 
3.307, 3.309.  

With regard to the claim that a cervical spine disability was 
caused or aggravated by a service-connected disability, this 
aspect of the claim must also be denied.  The March 2005 VA 
opinion shows that the physician indicated that the veteran's 
cervical spine disorders were not related to a lumbar spine 
disorder, and the August 2007 VA examination report shows 
that the examiner stated that none of the veteran's lumbar 
spine conditions (to include scoliosis) had aggravated her 
cervical spine condition.  Both of these opinions indicate 
that they were based on a review of the veteran's C-file.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied on any basis, to include as caused or aggravated by 
service-connected disability.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

With respect to the veteran's own contentions, her discharge 
(DD Form 214) shows that her military occupation specialty 
was pediatric nurse, and she has argued that her testimony 
should be afforded the weight of a professional medical 
opinion.  Citing Pond v. West, 12 Vet. App. 341 (1999).  See 
veteran's letter, received in September 2003.  However, her 
area of expertise is as a pediatric nurse, and even if her 
statements are read to assert a continuity of symptomatology 
since service, such a history is contradicted by the service 
medical records (which do not show treatment for cervical 
spine symptoms other than as noted on one occasion), and her 
post-service medical records for the 18 years following 
separation from service, which show no complaints or findings 
referable to a cervical spine disability.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches).  

The issue on appeal is based on the contentions that a 
cervical spine disability was caused by service that ended in 
1981, more than 26 years ago, or that it was caused or 
aggravated by a service-connected disability.  However, for 
the reasons previously stated, the Board places greater 
probative value on the medical evidence, which includes 
several medical opinions against the claim.  

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was not treated during service for the 
claimed condition, and that the first post-service evidence 
of a cervical spine disorder comes about 18 years after 
separation from service, and which contains medical opinions 
against the claim on a direct and secondary basis), the Board 
finds that the medical evidence outweighs the veteran's 
contentions that she has the claimed condition that is 
related to her service, or to a service-connected disability.  
Simply stated, the Board finds that the service medical 
records and post-service medical record outweighs the 
veteran's statements.      

The veteran asserts that she is entitled to an increased 
rating for her service-connected low back disability, 
currently evaluated as 20 percent disabling.  In evaluating 
the service connected "back disability", the Board will 
consider the finding that the lumbar scoliosis is related to 
her service.            

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2007), the veteran's service medical records 
have previously been discussed.  They show several treatments 
for low back pain.  Lumbar fibromyositis was first diagnosed 
in a November 1985 VA examination report.  

In  May 1987, the RO granted service connection for lumbar 
fibromyositis, evaluated as 20 percent disabling.  There was 
no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  

In August 2001, the veteran filed a claim for an increased 
rating.  In October 2002, the RO denied the claim.  The 
veteran has appealed.  

The Board initially notes that, to the extent that it has 
granted the veteran's claim for service connection for lumbar 
scoliosis, none of the medical evidence discussed infra shows 
that VA or examiners have ever attempted to dissociate any of 
the symptoms of the veteran's lumbar scoliosis from her 
service-connected lumbar fibromyositis.  See generally 
Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, a 
remand for another examination is not required.  See 
38 C.F.R. § 3.159(d) (2007).  

In addition, as noted above, given the Board's grant of the 
claim for service connection for lumbar scoliosis, the Board 
will refer to the disability at issue as a "low back 
disability."  This term is intended to include both her 
lumbar scoliosis and her lumbar fibromyositis.  

The RO has evaluated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5021-5292.  See 38 
C.F.R. § 4.27 (2007) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  This hyphenated diagnostic code may 
be read to indicate that myositis is the service-connected 
disorder (DC 5021), and it is rated as if the residual 
condition is limitation of motion of the lumbar spine (DC 
5292).  

Under 38 C.F.R. § 4.71a, DC 5021 (2001 & 2007), myofascitis 
is to be rated as limitation of motion with degenerative 
arthritis.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted for 
moderate limitation of motion.  A 30 percent rating is 
warranted for severe limitation of motion.  

The evidence as to the ranges of motion in the veteran's low 
back are as follows: VA progress notes, dated in August 2000, 
August 2002, and April 2003, note that "all major joints" 
had a normal range of motion (specific degrees of motion were 
not provided); a private treatment report, dated in December 
2000, notes a "slightly decreased" range of motion 
(specific degrees of motion were not provided); a May 2002 VA 
examination report notes that the veteran's low back had 
forward flexion to 70 degrees, extension to 15 degrees, 
lateral rotation to 40 degrees (bilaterally), and lateral 
bending to 35 degrees (bilaterally); a December 2004 VA 
examination report notes that the veteran's low back had 
forward flexion to 80 degrees, extension to 20 degrees, 
lateral rotation to 30 degrees (bilaterally), and lateral 
bending to 30 degrees (bilaterally); an August 2007 VA 
examination report notes that the veteran's low back had 
forward flexion to 75 degrees, extension to 25 degrees, 
lateral rotation to 25 degrees (bilaterally), and lateral 
bending to 25 degrees (bilaterally).  In the Board's 
judgment, these demonstrated ranges of motion are not 
representative of a severe limitation of motion.  DC 5292.  
Accordingly, the Board finds that the criteria for a 20 
percent rating have not been met.  

A rating in excess of 20 percent is not warranted under any 
other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The medical evidence includes a private treatment report, 
dated in December 2000, which notes "mild" degenerative 
disc disease of the lumbar spine, and a normal motor and 
sensory exam to the lower extremities, providing evidence 
against this claim.  The May 2002 VA examination report notes 
equal, symmetric, 2+ reflexes in the lower extremities, as 
well as normal sensation and distribution.  The assessment 
notes mild degenerative changes with a post-traumatic 
scoliotic curve that was "not likely to progress," and 
decreased lordosis, "which can continue to increase in 
muscular and ligamentous strain" in the lumbar spine, and no 
evidence of loss of height in the vertebral bodies.  An 
addendum notes that an EMG was normal.  The December 2004 VA 
examination report notes that knee jerks were 1+ bilaterally 
at the knees, with normal sensation and strength.  X-rays 
revealed large osteophytes on the left and sclerosis of the 
facet joints, especially at L4-5, and there was narrowing at 
L5-S1.  X-rays revealed disc space narrowing from L3 to S1 
with associated degenerative changes, levoscoliosis at L2, 
and states that no interval change recognized.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5295.  The evidence indicates that the 
veteran's low back has arthritis, and degenerative disc 
disease.  However, the evidence is insufficient to show 
listing of whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion.  The Board finds that the post-
service evidence, as a whole, outweighs the veteran's 
statements, providing highly probative evidence against this 
claim.  Based on the foregoing, the Board finds that overall, 
the evidence does not show that the veteran's low back 
disability is manifested by symptomatology that more nearly 
approximates the criteria for an evaluation of 40 percent 
under DC 5295, and that the preponderance of the evidence is 
against a 40 percent evaluation.  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect prior to 
September 23, 2002), a 40 percent rating is warranted for: 
Intervertebral disc syndrome, severe; recurring attacks with 
intermittent relief. 

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5293.  The evidence does not show that she 
was ever diagnosed with IDS, and the evidence is insufficient 
to show that that she has ever had severe IDS productive of 
recurring attacks with intermittent relief.  In this regard, 
the August 2007 VA examination report shows that the veteran 
denied any incapacitating events in the past 12 months.  
Accordingly, and the Board finds that the criteria for a 40 
percent rating under DC 5293 (as in effect prior to September 
23, 2002), have not been met.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also 
considered whether an increased evaluation could be assigned 
on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 
(1998).  In this regard, the Board initially notes that the 
veteran's subjective complaints of pain are specifically 
contemplated in the criteria of DC 5295.  With regard to DC's 
5292 and 5293, while the veteran has repeatedly complained of 
pain, VA progress notes, dated in August 2000, August 2002, 
and April 2003, note that the veteran's strength was good, or 
"equal and good," bilaterally.  A December 2000 private 
treatment report states that her sensory and motor exams were 
normal.  The May 2002 VA examination report does not note any 
neurological findings, and states that she had normal 
sensation and distribution in her lower extremities.  The 
December 2004 VA examination report shows that she walked 
without a limp, and that she was able to toe-heel stand, and 
fully squat, that she had no tenderness or spasm, and that 
she had normal sensation and strength.  The August 2007 VA 
examination report shows that the veteran complained that she 
could only walk 1/4-mile, and that she denied any 
incapacitating events in the past 12 months.  On examination, 
there was no atrophy, or muscles spasm.  Gait was normal.  
The lower extremities had 5/5 strength, and a sensory exam 
was normal.  There was pain on motion, beginning at 60 
degrees of forward flexion, however, there was no additional 
loss of motion on repetitive motion.  Lower extremity 
reflexes were 4+ to 5 out of 5 "which could be normal for 
her age," and it was noted that "there are no glaring 
deficits."    

In summary, the evidence does not show functional loss due to 
pain to warrant a rating in excess of 20 percent.  In 
particular, the Board notes the lack of such findings as 
neurological impairment, loss of strength, incoordination, 
and/or muscle atrophy.  In summary, when the ranges of motion 
in the back are considered together with the evidence showing 
functional loss -- to include the findings pertaining to 
neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy -- the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  38 C.F.R. § 4.71a, DC 5292 and 5293; DeLuca.  
Without consideration of pain, the current evaluation could 
not be justified based on the medical evidence. 

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  In 
addition, effective from September 26, 2003, the rating 
schedule for the spine was changed, at which time DC 5293 was 
changed to DC 5243, and DC 5295 was changed to 5237.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 23, 2002 and September 26, 2003 
(i.e., the effective dates of the new regulations).  
Therefore, the Board will address whether: (1) the veteran is 
entitled to a higher rating under the old criteria and (2) 
whether, for the period on and after September 23, 2002, and 
September 26, 2003, the veteran is entitled to a higher 
rating under either the old or the new criteria.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect September 23, 
2002), a 40 percent rating is warranted for IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  

The General Rating Formula provides that a 40 percent 
evaluation is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  In addition, the regulation 
provides that intervertebral disc syndrome may be rated under 
either the General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5293 (as in effect September 23, 2002) or 
DC's 5237 or 5243 (as in effect September 26, 2003), the 
General Rating Formula, or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  With regard to DC 5293 (as in effect September 23, 
2002), as well as the General Rating Formula, the only 
recorded ranges of motion dated on or after the effective 
dates (i.e., September 23, 2002 and September 26, 2003) (see 
VAOPGCPREC 3-2000), are found in the December 2004 VA 
examination report (noting that the veteran's low back had 
forward flexion to 80 degrees), and the August 2007 VA 
examination report (noting that the veteran's low back had 
forward flexion to 75 degrees).  There is no evidence to show 
that she has favorable ankylosis of the entire thoracolumbar 
spine.  Nor is the evidence sufficient to show that she has 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  In addition, the 
evidence is insufficient to show that the veteran has any 
associated neurological abnormalities.  See General Rating 
Formula, Note 1.  

Finally, as for DC 5293 (as in effect September 23, 2002), 
and the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, the Board notes that the criteria 
for a rating in excess of 20 percent are identical.  In 
addition, there is no evidence to show that a physician 
ordered bed rest for her low back symptoms, and she does not 
appear to have received a formal diagnosis of intervertebral 
disc syndrome.  Furthermore, the aforementioned findings as 
to strength, neurological functioning, and functional loss, 
are not consistent with a higher rating.  Accordingly, the 
evidence is insufficient to show that her symptoms are 
productive of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 
twelve months, and the Board finds that the criteria for a 
rating in excess of 20 percent have not been met under DC 
5293 (as in effect September 23, 2002), or under the General 
Rating Formula for intervertebral disc syndrome.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the criteria for a rating in excess of 20 percent for the 
veteran's low back disability have not been met under DC 5293 
(as in effect prior to September 23, 2002, and thereafter), 
or under Diagnostic Codes 5237 and 5243 (as in effect 
September 26, 2003).  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the veteran's low back 
disability evaluation should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The Board therefore finds that the evidence is 
insufficient to show that the veteran had a worsening of her 
low back disability such that a rating in excess of 20 
percent is warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2007).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In letters, dated in August 2001, June and 
October of 2003, and June 2007, the veteran was notified of 
the information and evidence needed to substantiate and 
complete the claims.  The August 2001 VCAA notice complied 
with the requirement that the notice must precede the 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006.  However, and in any event, to the 
extent that the claims have been denied, any questions as to 
the disability rating or the appropriate effective date to be 
assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

With regard to the grant for service connection for lumbar 
scoliosis, any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  Dingess/Hartman v. 
Nicholson.

The VCAA notice did not discuss the criteria for an increased 
rating for the veteran's low back disability, thus, the VCAA 
duty to notify has not been satisfied with respect to VA's 
duty to notify her of the information and evidence necessary 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id.; Vazquez-Flores, 22 Vet. App. at 
46.  Specifically, a review of the appellant's 
representative's submissions, received in May 2007 and July 
2008, shows that these submissions were filed subsequent to 
the March 2004 Supplemental Statement of the Case, which 
listed all of the relevant criteria for an increased rating.  
These submissions indicate actual knowledge of the issue on 
appeal, the right to submit additional evidence, and of the 
availability of additional process.  As both actual knowledge 
of the veteran's procedural rights, and the evidence 
necessary to substantiate the claim, have been demonstrated 
and she, or those acting on her behalf, have had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA 
medical records.  The veteran has been afforded examinations, 
and with regard to the claim for service connection for a 
cervical spine disability, an etiological opinion has been 
obtained.  

With regard to the claims other than service connection for 
lumbar scoliosis, on a factual basis, these claims must be 
denied at this time.  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against these claims.  Therefore, there is sufficient 
competent medical evidence on file for the VA to make a 
decision on the claims.  The Board therefore concludes that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for lumbar scoliosis is granted.  

Service connection for a cervical spine disability is denied.  

A rating in excess of 20 percent for service-connected low 
back disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


